DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 17-27) in the reply filed on 07/19/2022 is acknowledged. The non-elected group II (claims 

Claim Objections
3.	Claim 17, 20 and 23-27 are objected to because of the following informalities:
In claim 17, line 1, replace “A cooling device or cooling a metallic item” with --A cooling device for cooling a metallic item--.
In claim 17, line 2, it is suggested to replace “at least one group” with --at least one group of cooling bars--.
In claim 18, line 2, replace “a boundary line between a first and second application region” with --a boundary line between a first and second application regions--.
Each one of claims 20 and 23-27 recites the word “the group”, however claim from 1 from which all these claims depend from require “the at least one group”, hence for claim language consistency, it is suggested to replace “the group” with --the at least one group--.  In the same respect, it is suggested to replace in claim 1, lines 11-12, “the same group” with --the same at least one group--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the adjacent second cooling bar" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the boundary" in at the beginning of line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the longitudinal axis" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the phrases "preferably" and “further preferably” render the 
claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 recites the limitation "the first, left” and “the second, middle" in line 2.  There is insufficient antecedent basis for each one of these limitations in the claim.
Claim 20 is indefinite because of the manner in which the limitations are presented. In particular, it is unclear if each one of the first and second cooling bars 
comprises a first, a left, a middle, a second, a third and a right respective application 
regions or a first left, a second middle and a third right respective application regions. 
The scope of the claim is therefore unascertainable.
	Claim 24, recites the limitation “cooling bars of a group are each immediately adjacent transversely to their longitudinal direction”. In particular, it is unclear what this limitation means or intended to convey because the phrase “are each immediately adjacent transversely to their longitudinal direction” lacks clarity, thereby rendering the 
scope of the claim unascertainable.
Claim 27 recites the limitation "the left and right" in line. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 17 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Shigemasa et al. (JP2011167754, also see The Espacenet English Machine Translation Version “EEMTV”, Abstract, Description and Claims).
Regarding claim 17, Shigemasa et al. teaches a cooling device (10, see figure 1, also see EEMTV, Abstract  and Description, para [0023]-[0024] and  [0078])  for cooling a metallic item (1, see EEMTV Description, para [0023]-[0024] and  [0078])  comprising: at least one group cooling bar (i.e. any on the upper header groups 11 and the lower header groups 12, see figure 1, and also see EEMTV Description, para [0024]-[0026]) having at least one first and one second cooling bar (see figure 1 shows at least two or more upper headers 11a or lower headers 12a, also see EEMTV Description, para [0024]-[0026] and [0078]) arranged in parallel for applying a coolant to the metallic item (see figure 1), wherein each cooling bar (i.e. upper header 11a or lower header 12a , see figure 1) has at least one first and one second application region (see the designated regions of the upper header 11a divided by the  partition plate 11c in figure 1; also see EEMTV Description, para [0024]-[0026] and [0078]) having application tubes or nozzles (11b, see figure 2 and also see EEMTV Description, para [0024]-[0026] and [0078]), which are arranged in succession in the longitudinal direction of the cooling bar (see figure 2); and a control unit (15, see figure 1 and also see EEMTV Description, para [0023], [0027], [0065] and [0078]) having valves (11e, see figure 2 and also see EEMTV Description, para [0025] and [0078]) for individually adjusting the pressure and/or the volume flow of the coolant in each of the application regions (see EEMTV Description, para [0025], [0064]); wherein the first application region of the first cooling bar is formed differently in its contour and/or area than the first application region of the adjacent second cooling bar in the same group (see figure 2).            Regarding claim 27, in figure 2 shows a cooling device  in which a left and a right application regions in the first cooling bar and the parallel second cooling bar of the at least one  group of cooling bars (11a) are connected to one and the same valve (11e).
Allowable Subject Matter
8.	Claims 18-26 would be allowable if rewritten to overcome the rejection(s) under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office 
action and to include all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: Shigemasa et al. differs from the instant claimed invention by failing to teach and/or adequately suggest:
	As in claim 18: a boundary line between a first and second application regions of a first cooling bar and the boundary line between the first and second application regions of the second cooling bar are inclined at different angles a in relation to the longitudinal axis of the respective cooling bar; and/or wherein the boundary line between the first and second application region of the first cooling bar and the boundary line between the first and second application region of the second cooling bar are positioned differently along the longitudinal axis of the cooling bars.	As in claim 20: a cooling device comprising at least one group of cooling bars  having at least a first cooling bar and a second cooling with each cooling bar subdivided into a first, a second and a third application regions or a left, a middle and a right application regions; characterized in that a respective application region of the first cooling bar is designed or formed differently in its contour and/or area than that of the second cooling bar in the group.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Chen et al. (US 9,868,142), Umeno et al. (US 4,591,133), Uekaji et al. (US 4.785,646), Ueoka et al. (US 8,404,062) and Nakata et al. (US 8,881,5689) 
are also cited in PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733